Citation Nr: 0310524	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  98-02 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona that denied the benefit sought on appeal.  
The veteran, who had active service from June 1976 to June 
1979 and additional periods of active duty and inactive duty 
for training, including the period of January 16th to 17th, 
1982, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.  In February 
2001, the Board returned the case to the RO for additional 
development, he had a Travel Board hearing in January 2003 
and the case was subsequently returned to the Board for 
further appellate review. 


REMAND

A preliminary review of the record discloses that the veteran 
was afforded a VA examination in April 2002.  However, 
despite there being an unresolved medical question in this 
case as to the etiology of the veteran's current back 
disorder, the VA examination report contains no opinion as to 
the etiology of the veteran's back disorder and there appears 
to be no such opinion of record.

Under the Veterans Claims Assistance Act of 2000, in a claim 
for disability compensation, the VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if the VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; establishes 
that the veteran suffered an event, injury or disease in 
service; and indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service.   38 C.F.R. § 3.159(c)(4) 
(2002).

In this case, the veteran clearly has a current disability, 
as he was diagnosed as having degenerative disc and joint 
disease of the lumbar spine following the April 2002 VA 
examination.  The record also shows that the veteran suffered 
an event or injury in service, specifically back injuries in 
January and August 1982, and the evidence indicates, but does 
not establish, that the veteran's current back disorder may 
be related to the inservice event or injury, given the 
continuity of symptomatology.  Under the facts and 
circumstances of the case, the Board is of the opinion that 
an additional examination is necessary to decide the claim.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The veteran should be afforded an 
examination of his lumbar spine to 
ascertain the nature and etiology of all 
disorders that may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
offer comments and an opinion, as to 
whether any currently diagnosed low back 
disorder is causally or etiologically 
related to low back injuries the veteran 
sustained in January and August 1982.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or, in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




